STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of March 14, 2022.
Response to Arguments
Applicant’s argument regarding the 35 USC 112(b) rejection of claim 28 have been considered and are persuasive in view of amendment of the claim.
Allowable Subject Matter
Claims  1-2, 4, 7, 9, and 18-34 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a Raman pumping device for amplifying a data optical signal in a fiber optic transmission system, or its method of operation, comprising, a component comprising at least one of an optical tunable splitter and an optical switch and  having a plurality of alternative states of operation, in the first state of operation the Raman pumping device is configured to codirectionally combine the Raman pump signal and the data optical signal, in the second state of operation the Raman pumping device is configured to counterdirectionally combine the Raman pump signal and the data optical signal, in the third state of operation selectively combines a first part of the Raman pump signal codirectionally and a second part of the Raman pump signal counterdirectionally with the data optical signal,  in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hamada discloses a Raman amplifier with a switchable pump light.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/ERIC L BOLDA/Primary Examiner, Art Unit 3645